Title: Deposition in Robin, Polly and Henry, persons of colour v. Jacob King, 2 May 1825, 2 May 1825
From: Jefferson, Thomas
To: 

The deposition of Thomas Jefferson taken at his House in the County of Albemarle this second day of May in the year One thousand eight hundred and Twenty five, to be read as evidence in a suit depending in the Superior Court of law holden for the County of Wythe wherein Robin, Polly & Henry who sue in former pauperis are Plts—and Jacob King is Deft agreeable to notice hereto annexed—The said Thomas Jefferson being first duly sworn deposeth and sayeth—That during the life time of Thomas Walker he was acquainted with the said Walkers handwrite, and the bill of sale marked A given by the said Walker &C to Patrick Campbell bearing date the 13th day of December 1771 he believes  the signature of the said Walker to the said bill of sale, to be in the hand write of the said Walker.Question by Jacob King, do you think from your knowledge of Thomas Walker and his general Character, that he would be concerned in giving a bill of sale to any one for a Negro that was not actually a SlaveAnswer, I do not think that Thomas Walker would knowingly give a bill of sale for a Negro that was not a slave, but John Hawkins and the said Walker was Jointly concerned in buying and selling Negroes. & I do suppose that the said Walker would execute a bill of sale when required to do so by the said Hawkins, and father this deponant sayeth not
                        Th: Jefferson
                    Albemarle County to WitThe above deposition of Thomas Jefferson, was this day taken before us at the House of the said Jefferson, in due form Given under our hands this second day of May 1825th J RandolphMartin Dawson